           Case 1:20-cv-01173-PB Document 14 Filed 01/22/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

                                                       )
AMY ST. PIERRE,                                        )
                                                       )
                               Plaintiff,              )
                                                       )
                       v.                              )      Civil Action No. 20-CV-1173-PB
                                                       )
STEPHEN J. GRIFFIN,                                    )
                                                       )
                               Defendant.              )
                                                       )

 MOTION TO STRIKE PLAINTIFF’S “REPLY” SUBMISSION IN SUPPORT OF HER
             MOTION TO DISQUALIFY DEFENSE COUNSEL

       Defendant Stephen J. Griffin, by his counsel Pollack Solomon Duffy LLP, respectfully

moves this Court to strike Plaintiff Amy St. Pierre’s “Reply in Support of Plaintiff’s Motion to

Disqualify Defense Counsel” and the materials attached thereto (ECF Nos. 11 through 11-6).

                                  Introduction and Background

       On December 30, 2020, Ms. St. Pierre filed a motion to disqualify Mr. Griffin’s counsel

of record citing to (false) allegations in her Complaint, but not attaching any evidentiary

materials. (ECF No. 7.) On January 11, 2021, Mr. Griffin opposed Plaintiff’s motion, explaining

the various dispositive flaws in her effort at an early pretrial stage of these proceedings to

deprive Mr. Griffin of his choice of counsel. (ECF No. 10.)

       On January 17, 2021, without seeking leave of Court, plaintiff filed a voluminous Reply

submission in support of her disqualification motion, containing fourteen pages of argument and

enclosing approximately 120 pages of documents, which Plaintiff did not submit or rely upon in

her opening motion papers. (See ECF No. 11 through 11-6.)
            Case 1:20-cv-01173-PB Document 14 Filed 01/22/21 Page 2 of 4




         Plaintiff’s Reply should be stricken from the record because she did not seek or obtain

leave of Court to file a Reply to a non-dispositive disqualification motion, in direct violation of

Local Rule 7.1(e)(2). In addition, even if it were permitted, Plaintiff’s Reply far exceeds the 5-

page limit allotted for replies on non-dispositive motions under Local Rule 7.1(e)(2) and

improperly makes arguments and attaches new materials not raised in Plaintiff’s opening papers.

                                             Argument

   I.       Plaintiff’s Reply Should be Stricken for Violating Local Rule 7.1(e)(2).

         Local Rule 7.1(e)(2) provides that “[a] memorandum in reply to an objection or

opposition to a nondispositive motion shall not be permitted without prior leave of court.” The

Rule further provides that “[a]ny motion for leave to file such a reply shall be filed within seven

(7) days of the service of the objection or opposition to which the reply would respond and shall

attach the proposed reply, which will be limited to five (5) pages, as an exhibit.” LR 7.1(e)(2).

         Plaintiff did not seek the Court’s permission, but simply made a Reply submission

containing fourteen pages of argument and enclosing more than 120-pages of new evidentiary

material, in direct violation of two explicit provisions of Local Rule 7.1(e)(2). Those violations

require that Plaintiff’s Reply be stricken from the record. See Zibolis-Sekella v. Ruehrwein, No.

12-CV-228-JD, 2013 WL 4042423, at *1 (D.N.H. Aug. 8, 2013) (striking plaintiff’s reply brief

on a non-dispositive motion where plaintiff “did not move for leave to file a reply and did not

give the court or the defendants’ counsel notice of her intent to file a reply, as required by the

local rules. See LR 7.1(e)(2).”).

   II.      Plaintiff’s Reply Improperly Attaches New Evidentiary Material.

         In addition to failing to seek leave of Court and exceeding the permitted page limits,

Plaintiff’s Reply submission makes numerous new arguments and encloses voluminous



                                                  2
           Case 1:20-cv-01173-PB Document 14 Filed 01/22/21 Page 3 of 4




documentary evidence upon which the Plaintiff did not rely in her opening papers. Thus, even if

Plaintiff were allowed to submit a reply brief, such a submission cannot introduce new

arguments or documentary evidence, regardless of how it is framed. See Attorneys Liab. Prot.

Soc’y, Inc. v. Whittington Law Assocs., PLLC, 961 F. Supp. 2d 367, 374 (D.N.H. 2013) (“This

court ordinarily does not consider arguments made for the first time in reply”); M & D Cycles,

Inc. v. Am. Honda Motor Co., 208 F. Supp. 2d 115, 122 (D.N.H. 2002); L.R. 7.1(e)(1)

(restricting reply “to rebuttal of factual and legal arguments raised in the objection”).

       Accordingly, Plaintiff’s improper inclusion of voluminous new materials with her Reply

submission further requires that her submission be stricken from the record.

                                            Conclusion

       Based on the foregoing, defendant Stephen J. Griffin respectfully requests that the Court

strike Plaintiff’s Reply submissions (ECF Nos. 11 through 11-6) and deny her motion to

disqualify his counsel of record.

Dated: January 22, 2021                                Respectfully submitted,

                                                       STEPHEN J. GRIFFIN,

                                                       By his attorneys,

                                                       /s/Phillip Rakhunov
                                                       Phillip Rakhunov (#17153)
                                                       POLLACK SOLOMON DUFFY LLP
                                                       101 Huntington Ave., Ste 530
                                                       Boston, MA 02199
                                                       prakhunov@psdfirm.com




                                                  3
          Case 1:20-cv-01173-PB Document 14 Filed 01/22/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

      The undersigned certifies that plaintiff Amy St. Pierre is being served with a copy of this
Motion via Electronic Filing as an authorized pro se user (see ECF No. 4 and 12/24/2020 Order).

                                                           /s/Phillip Rakhunov




                                               4
